In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-05-098 CV

____________________


IN RE ROYCE EUGENE MITCHELL JR.




Original Proceeding



MEMORANDUM OPINION (1)
	Royce Eugene Mitchell Jr., an individual under indictment in Cause No. 93452, seeks a
writ of mandamus to compel the trial judge to either recuse himself from the case or refer
Mitchell's motion to recuse to the administrative judge.  On April 27, 2005, we received a
certified copy of the presiding administrative judge's order denying the motion to recuse.  It
appears the trial court fulfilled its duty by referring the case to the administrative judge.  See Tex.
R. Civ. P. 18a(d); Arnold v. State, 853 S.W.2d 543, 544 (Tex. Crim. App. 1993).  The petition
for writ of mandamus is denied.
	WRIT DENIED. 
								PER CURIAM


Opinion Delivered May 5, 2005 
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.